Name: Commission Regulation (EC) No 2248/94 of 16 September 1994 introducing retrospective Community surveillance of imports of certain steel cables originating in non- member countries
 Type: Regulation
 Subject Matter: trade;  production;  trade policy;  cooperation policy;  information and information processing;  electronics and electrical engineering
 Date Published: nan

 Avis juridique important|31994R2248Commission Regulation (EC) No 2248/94 of 16 September 1994 introducing retrospective Community surveillance of imports of certain steel cables originating in non- member countries Official Journal L 242 , 17/09/1994 P. 0005 - 0005 Finnish special edition: Chapter 11 Volume 33 P. 0003 Swedish special edition: Chapter 11 Volume 33 P. 0003 COMMISSION REGULATION (EC) No 2248/94 of 16 September 1994 introducing retrospective Community surveillance of imports of certain steel cables originating in non-member countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 518/94 of 7 March 1994 on common rules for imports and repealing Regulation (EEC) No 288/82 (1), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (2), as amended by Regulation (EC) No 1921/94 (3), and in particular Article 9 thereof, Consultations having taken place within the Committees set up under the said Regulations, Whereas information provided by Denmark shows that imports into the Community of stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated, falling within CN codes 7312 10 91, 7312 10 95 and 7312 10 99 originating in non-member countries have been increasing since 1991 at conditions which are likely to threaten Community producers of these products; whereas the figures available for 1993 appear to confirm this upward trend; whereas the prices of these imports substantially undercut the cost price of Community producers; Whereas the position of Community producers of similar or directly competing products has been deteriorating since 1991, as the following economic indicators attest: - production, which stood at 215 395 tonnes in 1991, fell to 193 846 tonnes in 1992, 173 715 tonnes in 1993 and, according to the latest estimates, is expected to drop to 159 900 tonnes in 1994, - utilization of the Community industry's production capacity has dropped by about 30 % in the period 1991 to 1994, - the number of those employed directly in the industry declined by 28 % in the period 1990 to 1993, falling by 9 % in the period 1992 to 1993 alone, dropping from 4 662 to 4 235; Whereas these circumstances call for measures to obtain as quickly as possible accurate and up-to-date information on the trend in imports into the Community of the products in question and, therefore, for the introduction of retrospective Community surveillance of such imports, HAS ADOPTED THIS REGULATION: Article 1 Imports into the Community of stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated, falling within CN codes 7312 10 91, 7312 10 95 and 7312 10 99 shall be subject to retrospective Community surveillance from 1 October 1994. Article 2 For each month Member States shall, by the 10th day of the second month following the month in question, notify the Commission of the results of surveillance, stating the quantity and the cif value of the imports, broken down by CN code and country of origin. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1994. For the Commission Leon BRITTAN Member of the Commission (1) OJ No L 67, 10. 3. 1994, p. 77. (2) OJ No L 67, 10. 3. 1994, p. 89. (3) OJ No L 198, 30. 7. 1994, p. 1.